DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) were submitted on 11/11/2020, 02/20/2020 and 04/01/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims Status
2.	Claims 32 - 56 are currently pending
	Claims 1-31 stand cancelled
Double Patenting
3.    The obviousness-type double patenting rejection is based on a longstanding judicial interpretation of 35 U.S.C. § 101 grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In reVongi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); In re Thonngton, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to; www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3-1. 	Claim 32-33 of the instant application 16/338,640 are provisionally rejected on the ground of obviousness-type double patenting as being unpatentable over claim 1,  respectively of co-pending Application No. 16/468,845 (conflicting application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the same invention, with the instant  application being considered generic to the conflicting application claims, wherein the differently recited spatial and range parameters matter as cited (in quotes); 
“wherein at least one of said spatial parameter and said range parameter depends on at least one of a quantization parameter, a quantization scaling matrix, a transform width, a transform height, a picture width, a picture height and a magnitude of a negative filter coefficient used as part of inter/intra prediction. “, 
would have been deemed obvious to one of ordinary skill to have represented the intrinsic parametric components implied in the prediction loop of a coding device or method, to the spatial and/or the range of pixel values comprised within the video data blocks, or slices. 
3-2.	The remaining claims 33-56 of the instant application, directly or indirectly depending from independent claims 32 and 43 are considered generic to the conflicting claims 2-40, (for indicating numeric values to the parametric variables recited by the conflicting application).    
For example: In Claim 35, the value 0.92 represents the constant value indicative of the intra-prediction mode (p), vs. Claim 19 having the prediction mode broadly recited by a variable (p) in the conflicting application.  
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 U.S. C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 40 and 51 are rejected under 35 U.S.C. § 101 because the claimed recitation of a use, without setting forth any steps involved in the process, has been held as resulting in an improper definition of a process, that is, results in a claim which is not a proper process claim under 35 U.S.C. § 101. See, e.g.. Ex Parte Dunki, 153 U.S.P.Q. 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 U.S.P.Q. 475 (D.D.C. 1966); M.P.E.P. § 2173.05(q). In this case, there is no recitation of how modifying the pixel value by the weighted combination uses the respective weights.
	The rejection relies on the claims lacking a function performing a specific transformation where the Equation introduced - though explaining the terms and contributing parameters -, fails to identify a process under which the results expected from equation would have been evidenced according to the claim from which dependency is established. For the purpose of this examination, a description of how this claim finds a similar disclosure is mapped at the claim.
Allowable Subject Matter
5.	 Claims 35, 37-38, 46 and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The rationale for allowability rests on the claimed matter representing specific constant values that are used to compute particular case scenarios applied to the filtering process. 
Claim Rejections - 35 U.S. C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 32-34, 36, 39, 42-45, 47, 50 and 53-56 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication to Woo-Shik Kim et al., (hereinafter Kim) (US 2015/0264406).
1-31. (Canceled).  
  
Re Claim 32. (Previously Presented) Kim discloses, a method for filtering of a picture of a video signal, wherein said picture comprises pixels and each pixel being associated with a pixel value (a de-block filtering method by using the “pixel distance”, and their associated “pixel value difference” Par.[0082], Abstract,), said method comprising: 
modifying a pixel value of a pixel by a weighted combination of said pixel value and at least one spatially neighboring pixel value in a filtering that depends on a pixel distance between said pixel and a neighboring pixel and on a pixel value difference between said pixel value and a neighboring pixel value of said neighboring pixel (modifying the value amount, l(i) used to filter the pixel of index, i, to be de-blocked by an amount defined as a function between pixel distance, l, the geometrical distance Par.[0083], n(i) being a distance between pixels p(0) and q(0), Par.[0085], per Fig.4 and where the pixel value difference is disclosed at Par.[0091] further calculating the pixel value difference as a weighted, w, sum 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, at Par.[0098]), and 
is controlled by a spatial parameter (where the spatial parameter is determined as a function f(n(i)) of the geometrical distance, n, Par.[0083]-[0086]) and a range parameter (and the de-block filter is modified at different strengths in respect to a gradient threshold, Par.[0118]-[0124]), 
wherein at least one of said spatial parameter and said range parameter depends on at least one of a quantization parameter, a quantization scaling matrix, a transform width, a transform height, a picture width, a picture height and a magnitude of a negative filter coefficient used as part of inter/intra prediction (according to Fig.4, the distance between the pixel to be filtered, p and the neighboring reference pixel q, is a direct function of the block’s size, in width and height e.g., the number of pixels to de-block, Par.[0100] and considering the magnitude of the negative value of the pixel I(i) at Par.[0102] and according to the intra/inter prediction coding mode in use, Par.[0123]).  

Re Claim 33. (Previously Presented) Kim discloses, the method of claim 32, wherein at least one of said spatial parameter and said range parameter depends on at least one of a quantization parameter of said picture (it is implicit that the value range parameter is directly dependent on the quantization parameter which is indicated by the quantization value selected for the smallest RD error in the prediction process at the TU or PU blocks, and determining the size of two adjacent TUs, as disclosed at Par.[0133]), of a slice in said picture, said slice comprises said pixel, or of a block of pixels in said picture, said block of pixels comprises said pixel; 
a width of a transform block comprising said pixel; 
a height of said transform block; 
a width of said picture; and 
a height of said picture (where the size of the transform block e.g., width, height or slice when part of a picture comprising the pixel to be filtered, are taken in consideration in regard to determining the spatial and the value range parameters, Par.[0123]).  

Re Claim 34. (Previously Presented) Kim discloses, the method of claim 33, wherein said spatial parameter σd depends2 of 17Application Ser. No.: 16/338,640Attorney Docket No. 1009-3313 / P51264 US2 on at least one of said width of said transform block and said height of said transform block (the distance between the pixel to be filtered, p and the neighboring reference pixel q, is a direct function of the block’s size, in width and height e.g., the number of pixels to de-block, Par.[0100]).  

Re Claim 36. (Previously Presented) Kim discloses, the method of claim 33, wherein said range parameter σr depends on one of said quantization parameter of said picture, of said slice or of said block of pixels (the range parameter is directly dependent on the quantization parameter which is indicated by the quantization value selected for the smallest RD error in the prediction process at the TU or PU blocks, and determining the size of two adjacent TUs, as disclosed at Par.[0133]).  

Re Claim 39. (Previously Presented) Kim discloses, the method of claim 32, wherein modifying said pixel value comprises modifying said pixel value of said pixel by said weighted combination of said pixel value and said at least one spatially defined pixel value using respective weights that depend on 3 of 17Application Ser. No.: 16/338,640said spatial parameter and said range parameter (modifying the pixel value by applying weighting to the pixel value and the spatial parameter calculated on the pixels spatial parameter value as a weighted, w, sum 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, at Par.[0098]).  

Re Claim 42. (Currently Amended) Kim discloses, the method of claim 32, wherein modifying said pixel value comprises modifying said pixel value by said weighted combination of said pixel value and said at least one spatially neighboring pixel value using a bilateral deringing filter outputting a modified pixel 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 wherein I (k, l), represents a pixel value of pixel (k,l), I(i,j) represents a pixel value of pixel (i,j), σd represents said spatial parameter;
wherein bilateral deringing filter has [[a]] plus sign shaped filter aperture outputting sais modified pixel value 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 wherein k = i - 1, i, i+1 and l = j -1, j, j+1 with the proviso that when k = i - 1, i + 1 then l = j and when l = j - 1, j + 1 then k=i, (modifying the value amount, l(i) used to filter the pixel of index, i, to be de-blocked by an amount defined as a function between pixel distance, l, the geometrical distance Par.[0083], n(i) being a distance between pixels p(0) and q(0), Par.[0085], per Fig.4 and where the pixel value difference is disclosed at Par.[0091] further calculating the pixel value difference as a weighted, w, sum 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, at Par.[0098]). 
However, Kim does not expressly teach about the bilateral de-ringing 3x3 parameter filter having the filtered pixel in the center e.g., resembling a plus sign,
 Naccari teaches about applying a bilateral de-blocking filter, (Sec.B Pg. 398 Eq. 1)
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to assert that Kim’s teachings are commonly addressed with similar results by Naccari in the process of determining the filter modifying value by the weighting method applied to both sides of the by a bilateral filter for determining the filtered pixel, as a method known in the art hence predictable as combined.

Re Claim 43. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 32, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 44. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 33, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 45. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 34, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 47. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 36, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 50. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 39, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 53. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 42, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 54. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 42, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 55. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 32, comprising a processor (Kim; Par.[0043], [0045]) and memory (Kim; Par.[0045]) hence it is rejected based on the same evidentiary premises mutatis mutandis.

Re Claim 56. (Previously Presented) Kim discloses, the user equipment (UE) comprising the device of claim 43 (a user communication device Par.[0026], Fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application does not currently name joint inventors. 
7.	Claims 40 and 51 are rejected under 35 U.S.C. 103 as being obvious over Kim in view of Naccari Matteo et al., (hereinafter Naccari) "Adaptive bilateral filter for improved inloop filtering in the emerging high efficiency video coding standard", 2012 Picture Coding Symposium (PCS 2012): Krakow, Poland, 7 - 9 May 2012 ; [proceedings], 20120507, IEEE, Piscataway, NJ, ISBN 978-1-4577-2047-5 ; ISBN 1-4577-2047-7.
The applied references do not have a common inventor/assignee with the instant application.

Re Claim 40. (Previously Presented) Kim discloses, the method of claim 39, wherein said respective weights 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 , wherein I (k, l), represents a pixel value of pixel (k,l), I(i,j) represents a pixel value of pixel (i,j), σd represents said spatial parameter and σr represents the said range parameter (wherein the weighting process of the pixel at index I(i), e.g., I(Ii, j) includes multiplying both terms of the pixel value difference, d(i) and the geometrical distance of the pixel to be filtered, n(i) succinctly represented at function; 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 Par.[0099], [0100]).
However, Naccari expressly teaches about, wherein said respective weights 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 , wherein I (k, l), represents a pixel value of pixel (k,l), I(i,j) represents a pixel value of pixel (i,j), σd represents said spatial parameter and σr represents the said range (Examiner interprets this equation as being used in the process of pixel value modification by a weighted combination performed by a bilateral filter, that involves determining the pixel I(p) i.e., pixel I(i) of index (i) by applying the weighting and normalization to the pixel difference as identified at Sec. B Pg.398, Eq.(1) cited below for brevity

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to assert that Kim’s teachings are commonly addressed with similar results by Naccari in the process of determining the filter modifying value by the weighting method applied to both pixels for determining the filtered pixel at location p=(x,y) or (Id.) at p=(i,j), hence obtaining the same predictable transformation.

Re Claim 51. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 40, hence it is rejected based on the same evidentiary premises mutatis mutandis.  

8.	Claims 41 and 52 are rejected under 35 U.S.C. 103 as being obvious over Kim and Naccari in view of Guy Cote et al., (hereinafter Cote) (US 2013/0321675)

Re Claim 41. (Previously Presented) Kim discloses, the method of claim 39, but he does not expressly teach about using LUT tables for precomputed pixel values,
Cote teaches about, further comprising retrieving said respective weights from a look-up table, LUT, comprising pre-computed weights using i) said range parameter σr or said quantization parameter and ii) a difference in pixel values ΔI as LUT index (Par.[0354] and Fig.49).  
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to assert that Kim’s teachings are commonly addressed with similar results by Naccari and to combine with teachings topically applied in the art by which specific data may be stored in tables, LUT, for reference or storing predetermined information, as found in Cote, using pixel offset values without the need to re-compute such data, in order to improve the processor response changes in filtering parameters, thus representing a predictable process under the referenced combinations. 

Re Claim 52. (Previously Presented) This claim represents the device implementing the limiting steps of filtering a picture of a video signal, in the same order as claim 41, hence it is rejected based on the same evidentiary premises mutatis mutandis.

Conclusion
9.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/